Title: From Thomas Jefferson to Robert Leslie, 1 May 1802
From: Jefferson, Thomas
To: Leslie, Robert


            SirWashington May 1 1802.
            I recieved last night your’s of Apr. 27. I do not believe I ever paid for the skeleton clock, as I never recieved it. it would not have entirely escaped my memory if I had, so that I am pretty certain you have nothing to refund. with respect to the house clock, I had occasion to employ the man who made it after you went away, to rectify her more than once. but as I employed him myself, I always paid himself, so that if he took paiment moreover from mr Price, it was a double paiment. I could ascertain these facts by going over my books, which at this time is not in my power, but will do at leisure if necessary. my idea is strong that there is nothing between us either way. accept my best wishes & respect.
            Th: Jefferson
          